DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 16-20 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the telephone conversation on 05 June 2020.  Claims 16-20 have been canceled in the reply dated 16 February 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7, 9, and 12 have been amended to remove the limitations that were interpreted as unclear under 112(b).  Thus, the rejection of claims 3, 7, 9, and 12-15 under 35 U.S.C. 112(b) is withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 12-15  are rejected under 35 U.S.C. 103 as being unpatentable over JUNKERS (US20160067849) in view of CLOVER (US9950411).
As to claim 1, JUNKERS teaches a torque applying apparatus including a housing (Figure 6a teaches a housing (401D).) hydraulically-driven power source that is adjustable for bi-directional rotation (Paragraph 0006 teaches the tightening or loosening of fasteners, which is interpreted as the device being capable of bi-directional rotation.  Paragraph 0035 and Figure 7 teach the use of a hydraulic power source.), an input portion configured to receive torque from the power source about a first rotational axis (Figure 6a teaches an exploded view of the input portion (100) that has a first rotational axis.), an output portion having an opening through which a rotating component is receivable from either side of the opening such that the output portion is configured to provide torque to the rotating component from either opposing direction (Figure 6b teaches an output portion (200) that transmits force to the fastener.  Figure 6c teaches the assembled state where there is an opening on the top and bottom of the socket (201d) that is part of the output portion.  Figure 6b teaches the top and bottom of the housing has an opening.), the second rotational axis being parallel to and laterally offset from the first rotational axis (Figure 6c teaches the assembled component (401d) where the first and second rotational axis are parallel and offset.), and a force-multiplying mechanism connecting the input portion to the output portion.  (Paragraph 0043 teaches that the torque is multiplied from the device (power source).  Paragraph 0039 teaches the multiplication of torque is due to the gear ratios.)
JUNKERS does not explicitly disclose that the power source is fastened to the housing.
However, CLOVER teaches an apparatus in the same field of endeavor that has a power source fastened to the housing in a torque transfer system. (Figure 1 teaches a power source (42) that is fastened to the housing (12, 16) of the nut running apparatus (10).  Col. 7, Line 19 teaches this power source can be hydraulic.  Col. 5, Lines 58-60 teach the securing of the body (46) of the power source (42) to the frame (16).  Figure 1 teaches the brace (48) that secures the power source in place.)
One of ordinary skill in the art would have been motivated to apply the known brace/fastening technique of CLOVER to the power source/body connection method of JUNKERS in order to prevent undesired movement of the power source in relation to the body during operation. (CLOVER, Col. 5, Lines 59-61)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known brace/fastening technique of 

As to claim 2, JUNKERS in view of CLOVER teaches torque applying apparatus of claim 1 wherein the output portion is thinner than the combined power source and input portion in the direction of the rotational axes. (JUNKERS Figure 7 teaches that the power source (700) combined with the input portion (100) (or indicated near 432 in Figure 7) is thicker than the output portion.)

As to claim 3, JUNKERS in view of CLOVER teaches torque applying apparatus of claim 1 wherein the thickness of the output portion is small in order to provide access to previously unreachable fasteners. (JUNKERS Paragraph 0007)
JUNKERS in view of CLOVER does not explicitly disclose that the thickness of the output portion is less than or equal to about 60 mm.
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art size the thickness of the output portion of JUNKERS at 60mm or less because Applicant has not disclosed that having the output portion thickness at 60mm or less provides an advantage (other than to fit into places to reach fasteners, which is also disclosed by JUNKERS), is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected JUNKERS’s device, and applicant’s invention, to perform equally well with either thickness taught by JUNKERS or the claimed thickness 
Therefore, it would have been prima facie obvious to modify JUNKERS to obtain the invention as specified in claim 3 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of JUNKERS.
See also MPEP 2144.04, subsection IV. A. – change in size or proportion.

As to claim 4, JUNKERS in view of CLOVER teaches the torque applying apparatus of claim 1 including a power source coupled to the input portion (JUNKERS Figure 7 teaches the power source (700) is placed on the input portion (100).), wherein the output portion is less than the combined thickness of the power source and input portion.
JUNKERS does not explicitly disclose that the output portion is about 25% or less of the combined thickness of the power source and input portion.
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art size the thickness of the output portion of JUNKERS at 25% or less of the combined input portion and power source because Applicant has not disclosed that having the output portion thickness at 25% or less provides an advantage (other than to fit into places to reach fasteners, which is also disclosed by JUNKERS), is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected JUNKERS’s device, and applicant’s invention, to perform equally well with 
Therefore, it would have been prima facie obvious to modify JUNKERS to obtain the invention as specified in claim 4 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of JUNKERS.
See also MPEP 2144.04, subsection IV. A. – change in size or proportion.

As to claim 12, JUNKERS teaches system for applying torque to a rotatable component (Paragraph 0007 teaches the device is used to access previously unreachable fasteners due to clearances and obstructions.), the system comprising: a hydraulically-driven power source that is adjustable for bi-directional rotation (Paragraph 0006 teaches the tightening or loosening of fasteners, which is interpreted as the device being capable of bi-directional rotation.  Paragraph 0035 and Figure 7 teach the use of a hydraulic power source.); and a torque applying apparatus including a housing (Figure 6a teaches a housing (401D).), an input portion receiving torque from the power source and having a first rotational axis (Figure 6a teaches an exploded view of the input portion (100) that has a first rotational axis.), an output portion having an opening through which a rotating component is receivable from either side of the opening such that the output portion is configured to provide torque to the rotating component from either opposing direction about a second rotational axis (Figure 6b teaches an output portion (200) that transmits force to the fastener.  Figure 6c teaches the assembled state where there is an opening on the top and bottom of the socket (201d) that is part of the output portion.  Figure 6b teaches the top and bottom of the housing has an opening.), the second rotational axis being parallel to and laterally offset from the first rotational axis (Figure 6c teaches the assembled component (401d) where the first and second rotational axis are parallel and offset.), and a force-multiplying mechanism connecting the input portion to the output portion.  (Paragraph 0043 teaches that the torque is multiplied from the device (power source).  Paragraph 0039 teaches the multiplication of torque is due to the gear ratios.)
JUNKERS does not explicitly disclose that the power source is fastened to the housing.
However, CLOVER teaches an apparatus in the same field of endeavor that has a power source fastened to the housing in a torque transfer system. (Figure 1 teaches a power source (42) that is fastened to the housing (12, 16) of the nut running apparatus (10).  Col. 7, Line 19 teaches this power source can be hydraulic.  Col. 5, Lines 58-60 teach the securing of the body (46) of the power source (42) to the frame (16).  Figure 1 teaches the brace (48) that secures the power source in place.)
One of ordinary skill in the art would have been motivated to apply the known brace/fastening technique of CLOVER to the power source/body connection method of JUNKERS in order to prevent undesired movement of the power source in relation to the body during operation. (CLOVER, Col. 5, Lines 59-61)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known brace/fastening technique of CLOVER to the power source/body connection method of JUNKERS because it has 

As to claim 13, JUNKERS in view of CLOVER teaches the system of claim 12 wherein the output portion is thinner than the combined power source and input portion in the direction of the rotational axes. (JUNKERS Figure 7 teaches that the power source (700) combined with the input portion (100) (or indicated near 432 in Figure 7) is thicker than the output portion.)

As to claim 14, JUNKERS in view of CLOVER teaches torque applying apparatus of claim 12 wherein the thickness of the output portion is small in order to provide access to previously unreachable fasteners. (JUNKERS Paragraph 0007)
JUNKERS does not explicitly disclose that the thickness of the output portion is less than or equal to about 60 mm.
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art size the thickness of the output portion of JUNKERS at 60mm or less because Applicant has not disclosed that having the output portion thickness at 60mm or less provides an advantage (other than to fit into places to reach fasteners, which is also disclosed by JUNKERS), is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected JUNKERS’s device, and applicant’s invention, to perform equally well with either thickness taught by JUNKERS or the claimed thickness 
Therefore, it would have been prima facie obvious to modify JUNKERS to obtain the invention as specified in claim 14 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of JUNKERS.
See also MPEP 2144.04, subsection IV. A. – change in size or proportion.

As to claim 15, JUNKERS in view of CLOVER teaches the torque applying apparatus of claim 12 including a power source coupled to the input portion (JUNKERS Figure 7 teaches the power source (700) is placed on the input portion (100).), wherein the output portion is less than the combined thickness of the power source and input portion.
JUNKERS does not explicitly disclose that the output portion is about 25% or less of the combined thickness of the power source and input portion.
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art size the thickness of the output portion of JUNKERS at 25% or less of the combined input portion and power source because Applicant has not disclosed that having the output portion thickness at 25% or less provides an advantage (other than to fit into places to reach fasteners, which is also disclosed by JUNKERS), is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected JUNKERS’s device, and applicant’s invention, to perform equally well with 
Therefore, it would have been prima facie obvious to modify JUNKERS to obtain the invention as specified in claim 15 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of JUNKERS.
See also MPEP 2144.04, subsection IV. A. – change in size or proportion.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over WOJTYNEK (US20040093992) in view of CLOVER (US9950411).
As to claim 5, WOJTYNEK teaches a system for applying torque to a rotating component comprising: a power source (Paragraph 0038 teaches a power socket wrench is used for input power.); and first and second torque applying apparatuses each including a housing (Although not shown in Figure 9, Paragraph 0126 teaches that the gear drive is retained within a housing.), an input portion configured to receive torque about a first rotational axis, an output portion configured to provide torque about a second rotational axis, the second rotational axis being parallel to and laterally offset from the first rotational axis (Figure 9 teaches first and second torque applying apparatuses (15a, 15b) that each have rotational axis  of the input and output portions that are offset (the gear trains (153 to 154) rotate about axis that are parallel and offset.), and a force-multiplying mechanism connecting the input portion to the output portion (Figure 9 teaches gears on each section (15a, 15b) that are in between the input and output portions.  Paragraph 0141 and 0145 teach that the final drive ratios of the gear trains of the invention are more than 1:1, which multiplies the output torque.); wherein the power source is coupled to the input portion of the first torque applying apparatus (Figure 9 teaches the turning head (153) is located at one end.  Paragraph 0148 teaches the devices in Figure 9 transmit rotational motion from 153 to 154.), the output portion of the first torque applying apparatus is coupled to the input portion of the second torque applying apparatus (Figure 9 teaches the two torque applying apparatus are linked at a linking gear (152) at their input and output portions.), and the output portion of the second torque applying apparatus is coupled to the rotating component. (Paragraph 0148 teaches the end of the wrench (154) received rotational motion.  Paragraph 0092 teaches the device is used for turning fasteners in tight quarters.)
WOJTYNEK does not explicitly disclose that the power source is fastened to the housing.
However, CLOVER teaches an apparatus in the same field of endeavor that has a power source fastened to the housing in a torque transfer system. (Figure 1 teaches a power source (42) that is fastened to the housing (12, 16) of the nut running apparatus (10).  Col. 7, Line 19 teaches this power source can be hydraulic.  Col. 5, Lines 58-60 teach the securing of the body (46) of the power source (42) to the frame (16).  Figure 1 teaches the brace (48) that secures the power source in place.)
One of ordinary skill in the art would have been motivated to apply the known brace/fastening technique of CLOVER to the power source/body connection method of WOJTYNEK in order to prevent undesired movement of the power source in relation to the body during operation. (CLOVER, Col. 5, Lines 59-61)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known brace/fastening technique of CLOVER to the power source/body connection method of WOJTYNEK because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 6, WOJTYNEK in view of CLOVER teaches the system of claim 5 wherein the power source is hydraulically driven and adjustable for bi-directional rotation. (Applying the power source of CLOVER to the input of WOJTYNEK results in a hydraulic power source (CLOVER, Col. 7, Line 19) that is bidirectional (CLOVER, Col. 3, Lines 38-40).)

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over CLARKE (US20150107075) in view of SROKA (US20120103142).
As to claim 7, CLARKE teaches a system for removing wear parts secured to earth working equipment by a rotating a locking element (Figure 27b teaches a manipulator (29) with a removal tool (195) that is used to remove a locking element (or securement mechanism) from a wear part (15).), the system comprising: a gripper to hold the wear part secured to earth working equipment by a rotatable locking element (Figure 27b teaches grippers (191, 193) that hold the wear part (15) to be removed.); a power source (Paragraph 0118 teaches a power source, Paragraph 0018 teaches the use of hydraulics.); and a torque applying apparatus (Figure 27b teaches a torque applying apparatus (hex tool, 195) that is coupled to a power source. Paragraph 0155 teaches the hex tool spins the lock, thus applies torque.)
CLARKE does not explicitly disclose a torque applying apparatus including a housing onto which the power source is fastened, an input portion configured to receive torque from the power source about a first rotational axis, an output portion having an opening through which the rotatable locking element is receivable from either side of the opening such that the output portion is configured to provide torque to the rotatable locking element from either opposing direction about a second rotational axis, the second rotational axis being parallel to and laterally offset from the first rotational axis, and a force-multiplying mechanism connecting the input portion and the output portion.
However, SROKA teaches a torque applying apparatus (Figure 6, Item 100) including a housing onto which the power source is fastened (Figure 6 teaches a housing (22).  Figure 8 teaches the power source (106) is connected to the housing (22) via a coupling structure (108).  Paragraph 0038 teaches the motive structure can be secured to the wrench (20) or even formed with the wrench.), an input portion configured to receive torque from the power source about a first rotational axis (Figure 6, Item 104), an output portion having an opening through which the rotatable locking element is receivable from either side of the opening such that the output portion is configured to provide torque to the rotatable locking element from either opposing direction about a second rotational axis (Figure 6 teaches an output portion (40) that has a gap (30) to allow for insertion from the top or bottom of the device.), the second rotational axis being parallel to and laterally offset from the first rotational axis (Figure 6 teaches the input (104) and output (40) portions and displaced laterally and have parallel rotational axis.), and a force-multiplying mechanism connecting the input portion and the output portion. (Paragraph 0032 teaches the drive system (50) increases the torque or rotational speed imparted onto the output portion (40).)
One of ordinary skill in the art would have been motivated to combine the offset drive link assembly of SROKA with the locking element removal device of CLARKE in increase the input torque (SROKA, Paragraph 0032), use the multiple sized inserts to accommodate various fasteners (SROKA, Paragraph 0027), and access fasteners in a space-restricted environment. (SROKA, Paragraph 0045) 
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the offset drive link assembly of SROKA with the locking element removal device of CLARKE because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (A).

As to claim 8, CLARKE in view of SROKA teaches the system of claim 7 wherein the power source is coupled to the input portion, and the output portion is thinner than the combined power source and input portion in the direction of the rotational axes. (SROKA, Figure 8 teaches the input potion (104) and power source (106) have a greater combined thickness than the output portion (40).)

As to claim 9, CLARKE in view of SROKA teaches the system of claim 7 wherein the thickness of the output portion is small in order to provide access to previously unreachable fasteners. (SROKA, Figure 8 and Paragraph 0045)
CLARKE in view of SROKA does not explicitly disclose that the thickness of the output portion is less than or equal to about 60 mm.
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art size the thickness of the output portion of SROKA at 60mm or less because Applicant has not disclosed that having the output portion thickness at 60mm or less provides an advantage (other than to fit into places to reach fasteners, which is also disclosed by SROKA), is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected SROKA’s device, and applicant’s invention, to perform equally well with either thickness taught by SROKA or the claimed thickness because both thickness dimensions would perform the same function allowing access to fasteners in spaces of limited access.
Therefore, it would have been prima facie obvious to modify SROKA to obtain the invention as specified in claim 9 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of SROKA.
See also MPEP 2144.04, subsection IV. A. – change in size or proportion.

As to claim 10, CLARKE in view of SROKA teaches the torque applying apparatus of claim 1 including a power source coupled to the input portion (SROKA, Figure 8 teaches the input potion (104) and power source (106).)
CLARKE in view of SROKA does not explicitly disclose that the output portion is about 25% or less of the combined thickness of the power source and input portion.
However, However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art size the thickness of the output portion of SROKA at 25% or less of the combined input portion and power source because Applicant has not disclosed that having the output portion thickness at 25% or less provides an advantage (other than to fit into places to reach fasteners, which is also disclosed by SROKA), is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected SROKA’s device, and applicant’s invention, to perform equally well with either thickness taught by SROKA or the claimed thickness because both thickness dimensions would perform the same function allowing access to fasteners in spaces of limited access.
Therefore, it would have been prima facie obvious to modify JUNKERS to obtain the invention as specified in claim 10 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of SROKA.
See also MPEP 2144.04, subsection IV. A. – change in size or proportion.

As to claim 11, CLARKE in view of SROKA teaches the system of claim 7 wherein the power source is hydraulically driven and adjustable for bi-directional rotation. (SROKA, Paragraph 0038 teaches the motive structure can be a hydraulic system.  Paragraph 0052 teaches the rotation of the engagement member can be in clockwise and counterclockwise directions.  CLARKE, Paragraph 0118 teaches a power source, Paragraph 0018 teaches the use of hydraulics.  Paragraph 0135 teaches the tool (hex tool, 195) can remove and secure the wear member, thus is capable of bi-directional rotation.)

Claim 3 is alternatively rejected under 35 U.S.C. 103 as being obvious over JUNKERS (US20160067849) in view of CLOVER (US9950411), as applied in claim 1 above, in view of CURTISS (US4287795).
As to claim 3, JUNKERS in view of CLOVER teaches torque applying apparatus of claim 1 wherein the thickness of the output portion is small in order to provide access to previously unreachable fasteners. (JUNKERS Paragraph 0007) (SROKA, Paragraph 0045)
JUNKERS in view of CLOVER does not explicitly disclose that the thickness of the output portion is less than or equal to about 60 mm.
However, CURTISS teaches a similar device wherein the thickness of the output portion is less than or equal to about 60mm.  (Figure 2 teaches the output portion (40) is thin.  Col. 1 Lines 36-38 teach the output portion (blade) is typically 3/4” to 7/8”, which is 19mm to 22mm, which is less than 60mm.)
One of ordinary skill in the art would have been motivated to substitute the known thickness dimension of CURTISS for the unclear thickness dimension of JUNKERS in order to allow the output portion to fit in clearances that may preclude utilization of conventional tools. (CUTRISS, Col. 1, Lines 42-47)
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the known thickness dimension of CURTISS for the unclear thickness dimension of JUNKERS because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (B).

Claim 9 is alternatively rejected under 35 U.S.C. 103 as being obvious over CLARKE (US20150107075) in view of SROKA (US20120103142), as applied in claim 7 above, in view of CURTISS (US4287795).
As to claim 9, CLARKE in view of SROKA teaches system of claim 7 wherein the thickness of the output portion is small in order to provide access to previously unreachable fasteners. (SROKA, Paragraph 0045)
CLARKE in view of SROKA does not explicitly disclose that the thickness of the output portion is less than or equal to about 60 mm.
However, CURTISS teaches a similar device wherein the thickness of the output portion is less than or equal to about 60mm.  (Figure 2 teaches the output portion (40) is thin.  Col. 1 Lines 36-38 teach the output portion (blade) is typically 3/4” to 7/8”, which is 19mm to 22mm, which is less than 60mm.)
One of ordinary skill in the art would have been motivated to substitute the known thickness dimension of CURTISS for the unclear thickness dimension of SROKA in order to allow the output portion to fit in clearances that may preclude utilization of conventional tools. (CUTRISS, Col. 1, Lines 42-47)
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the known thickness dimension of CURTISS for the unclear thickness dimension of SROKA because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (B).

Claim 14 is alternatively rejected under 35 U.S.C. 103 as being obvious over JUNKERS (US20160067849) in view of CLOVER (US9950411), as applied in claim 1 above, in view of CURTISS (US4287795).
As to claim 14, JUNKERS in view of CLOVER teaches the system of claim 12 wherein the thickness of the output portion is small in order to provide access to previously unreachable fasteners. (Paragraph 0007)
JUNKERS in view of CLOVER does not explicitly disclose that the thickness of the output portion is less than or equal to about 60 mm.
However, CURTISS teaches a similar device wherein the thickness of the output portion is less than or equal to about 60mm.  (Figure 2 teaches the output portion (40) is thin.  Col. 1 Lines 36-38 teach the output portion (blade) is typically 3/4” to 7/8”, which is 19mm to 22mm, which is less than 60mm.)
One of ordinary skill in the art would have been motivated to substitute the known thickness dimension of CURTISS for the unclear thickness dimension of JUNKERS in order to allow the output portion to fit in clearances that may preclude utilization of conventional tools. (CUTRISS, Col. 1, Lines 42-47)
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the known thickness dimension of CURTISS for the unclear thickness dimension of JUNKERS because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (B).

Response to Arguments
Applicant’s arguments, see remarks, filed 16 February 2021, with respect to the rejection(s) of claim(s) 1, 2, 5, 12, and 13 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of JUNKERS in view of CLOVER, and WOJTYNEK in view of CLOVER.
Applicant's arguments filed 16 February 2021 with respect to JUNKERS and the limitation “an opening through which the rotatable locking element is receivable from either side of the opening such that the output portion is configured to provide torque to the rotatable locking element from either opposing direction about a second rotational axis” have been fully considered but they are not persuasive. 
Examiner is interpreting Figures 6A-6C of JUNKERS as teaching that the output portion (200) has an opening to both the top and bottom of the device.  Figure 6B teaches the outer housing has an opening at the top and bottom.  Figure 6C teaches the opening at the bottom of the housing.  The opening is being interpreted as allowing the device of JUNKERS to provide torque to a “rotatable locking element” from either the top or bottom direction along the second rotational axis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
SPIRER (US7062992) teaches a device that multiplies input torque, has an input and output portion that have parallel, laterally spaced axis of rotation, and a hydraulic power source.
KATHER (US6035745) teaches a device that has a fastened power source, has an input and output portion that have parallel, laterally spaced axis of rotation, and that the output portion is open to both the top and bottom of the housing.
RUSHANAN (US4827810) teaches a device that has a fastened power source, has an input and output portion that have parallel, laterally spaced axis of rotation, and that the output portion is open to both the top and bottom of the housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        24 February 2021